DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/28/2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 12, the limitation “said blades presenting radially outboard ends and blade edges that extend radially between the hub and the outboard ends”, is unclear since it is uncertain how the “outboard ends” can extend between the hub and themselves. For examination purposes this limitation will be construe as to refer to “said blades presenting blade edges that extend radially between the hub and the outboard ends”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 14-16 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Critchley et al. (US 2011/0074254, hereinafter “Critchley”).

Regarding claim 1, Critchley discloses an electric motor ([0017-0027), comprising: 
a stator (14); 
a rotor ([0017]) rotatable relative to the stator (14); 
a housing (26, 30) in which the stator (14) and rotor ([0017]) are at least partly housed, said housing (26, 30) presenting a shaft opening (198, see fig. 3); 
a rotatable output shaft (34) projecting outwardly through the shaft opening (198) and being associated with the rotor for rotational movement therewith ([0017]), with the motor (10) being positionable so that the output shaft (34) extends upwardly relative to the shaft opening (198); and 
a slinger (50) fixed relative to the output shaft (34) outside the housing (26, 30), with the slinger (50) being rotatable with the output shaft (34) to divert liquid radially away ([0025]) from the output 
said slinger (50) including a hub (see annotated fig. 3) adjacent the output shaft (34) and a wheel (see annotated fig. 3), 
said wheel (see annotated fig. 3) including a wheel plate (see annotated fig. 3) and a plurality of radially extending blades (190) cooperatively forming a series of passages (between the blades, see fig. 3, [0031])  extending radially outward relative to the shaft opening (198), 
said wheel plate being supported by the hub (see annotated figs. 2-3) and positioned above the housing (26, 30) when the motor (10) is positioned so that the output shaft (34) extends upwardly relative to the shaft opening (198), 
said blades (190) presenting radially inboard ends (see annotated fig. 3) intersecting the hub (see annotated fig. 3).

    PNG
    media_image1.png
    440
    704
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    546
    837
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    399
    860
    media_image3.png
    Greyscale


Regarding claim 2, Critchley discloses the electric motor as claimed in claim 1, said hub comprising a sleeve (see annotated fig. 3) that defines a shaft hole (see annotated fig. 3), said output shaft (34) being received in the shaft hole (see annotated fig. 3), with the slinger (50) being fixedly attached to the output shaft (34), said sleeve including an outer surface (see fig. 3), with the radially inboard ends (see annotated fig. 3) of the blades (see annotated fig. 3) projecting from the outer surface (see fig. 3). 

    PNG
    media_image4.png
    399
    860
    media_image4.png
    Greyscale

Regarding claim 3, Critchley discloses the electric motor as claimed in claim 2, said shaft hole (see annotated fig. 2) extending continuously through the sleeve (see annotated fig. 2), said output shaft (34) projecting outward in opposite directions (see fig. 2) relative to the sleeve (see annotated fig. 2). 

    PNG
    media_image5.png
    546
    837
    media_image5.png
    Greyscale

Regarding claim 14, Critchley discloses a slinger (50) for an electric motor ([0017-0027]), wherein the motor (10) includes a housing (26, 30) in which a stator (14) and rotor ([0017]) are at least partly housed, and the motor (10) includes a rotatable output shaft (34) projecting upwardly through a shaft opening (198) in the housing (26, 30), with the output shaft (34) being associated with the rotor ([0017]) for rotational movement therewith, said slinger (50) comprising: 
a hub (see annotated fig. 3) fixedly attachable to the output shaft (34) so that the slinger (50) rotates with the output shaft (34); and 
a wheel (see annotated fig. 3) configured to divert liquid radially away ([0025]) from the shaft opening (198), said wheel including a wheel plate (see annotated figs. 2-3) and a plurality of radially extending blades (190) cooperatively forming a series of passages (between the blades, see fig. 3, [0031]) extending radially outward relative to the shaft opening (198), when the hub (see annotated fig. 3) is attached to the output shaft (34), 


    PNG
    media_image1.png
    440
    704
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    546
    837
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    399
    860
    media_image3.png
    Greyscale

Regarding claim 15, Critchley discloses the slinger as claimed in claim 14, said hub comprising a sleeve (see annotated fig. 3) that defines a shaft hole (see annotated fig. 3) configured to receive the output shaft (34), said sleeve (see annotated fig. 3) including an outer surface, with the radially inboard ends (see annotated fig. 3) of the blades (see annotated fig. 3) projecting from the outer surface (see fig. 3).  

    PNG
    media_image4.png
    399
    860
    media_image4.png
    Greyscale

Regarding claim 16, Critchley discloses the slinger as claimed in claim 15, said shaft hole (see annotated fig. 2) extending continuously through the sleeve (see annotated fig. 2) such that the output shaft (34) is configured to extend entire through the shaft hole (see annotated fig. 2) when the hub is attached to the output shaft (34). 

    PNG
    media_image5.png
    546
    837
    media_image5.png
    Greyscale

Regarding claim 20, Critchley discloses the slinger as claimed in claim 14, said inboard end (see annotated fig. 2) of each blade axially narrowing in a radially inward direction (see fig. 2) toward the hub (see annotated fig. 2).

    PNG
    media_image6.png
    546
    898
    media_image6.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 10, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Critchley (US 2011/0074254) in view of Maekawa et al. (US 5,929,544, hereinafter “Maekawa”).

Regarding claim 4, Critchley discloses the electric motor as claimed in claim 1, but does not disclose that said blades extend radially outwardly beyond the housing to present an outboard end spaced radially outward from the housing.

However, Maekawa teaches (col. 3, lines 23-42, see fig. 1) blades (3c) which extend radially outwardly beyond the housing (7a) to present an outboard end spaced radially outward (see fig. 1) from the housing (7a).

    PNG
    media_image7.png
    375
    852
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Critchley’s motor, blades extending radially outwardly beyond the housing to present an outboard end spaced radially outward from the housing, in order to further reduce the entrance of water into the casing, as taught by Maekawa (col. 3, lines 23-42).

Regarding claim 5, Critchley in view of Maekawa discloses the electric motor as claimed in claim 4. Critchley further discloses that said housing presenting an end face (see annotated fig. 2) that extends about the shaft opening (see annotated fig. 2), said blades (190) presenting radially extending blade edges that extend spaced away from and in close proximity (see fig. 2) along the end face (see 

Regarding claim 10, Critchley in view of Maekawa discloses the electric motor as claimed in claim 5. Critchley further discloses that said inboard end of each blade (190) diverges away from the end face toward the hub (see annotated fig. 2), such that the inboard end (see annotated fig. 2) of each blade (190) axially narrows in a radially inward direction (see figs. 2-3).  

    PNG
    media_image6.png
    546
    898
    media_image6.png
    Greyscale

Regarding claim 11, Critchley in view of Maekawa discloses the electric motor as claimed in claim 1. Critchley further discloses that 15at least part of said blades (see annotated fig. 3) extend axially from the wheel plate (see annotated fig. 3) in a direction toward the housing (30).  

Regarding claim 12.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Critchley (US 2011/0074254) in view of Maekawa (US 5,929,544), as applied to claim 4 rejection, and further in view of Hayamitsu et al. (US 2016/0061214, hereinafter “Hayamitsu”).

Regarding claim 6, Critchley in view of Maekawa discloses the electric motor as claimed in claim 4. Critchley further discloses that said blades (190) present radially extending blade edges that each include an outboard section (see annotated fig. 3) and a radially inward inboard section (see annotated fig. 3), said outboard section extending axially from the inboard section (see annotated fig. 3) of the slinger.

    PNG
    media_image8.png
    399
    860
    media_image8.png
    Greyscale



Critchley does not disclose that the blade edges cooperatively present a recessed shoulder.  

However, Hayamitsu teaches ([0071-0081], see fig. 4) blade edges (top surfaces of “53”, “54a” and “54b”) cooperatively presenting a recessed shoulder (see particularly top portion of “54a” and “54b”).  

    PNG
    media_image9.png
    439
    460
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Critchley in view of Maekawa, the blade edges cooperatively presenting a recessed shoulder, in order to enhance the fluid exhaust efficiency, as taught by Hayamitsu ([0081]).
Allowable Subject Matter

Claim 7 is objected to as being dependent upon a rejected claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (1) and all the intervening claims (4 and 6). Claim 13 has also been objected to as being dependent upon a rejected claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (1) and all the intervening claims (11 and 12). Finally, claim 17 has also been objected to as being dependent upon a rejected claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (1) and all the intervening claims (11 and 12). The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 7, the specific limitations of “said end face of the housing being positioned in the recessed shoulder, with the outboard sections of the blade edges extending axially beyond the end face” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 8 and 9 are also objected due to their dependency on claim 7. 

Regarding claim 13, the specific limitations of “each of said blade edges including an outboard section and a radially inward inboard section, said outboard section extending axially from the inboard section such that the blade edges cooperatively present a recessed shoulder of the slinger, at least a portion of the housing being positioned in the recessed shoulder, with the outboard sections of the blade edges extending axially along the housing” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.

Regarding claim 17, the specific limitations of “said blades presenting radially extending blade edges that each include an outboard section and a radially inward inboard section, said outboard section extending axially from the inboard section such that the blade edges cooperatively present a recessed shoulder of the slinger configured to receive a portion of the housing therein” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.

Claims 18 and 19 are also objected due to their dependency on claim 17. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 9:30 AM - 6:00 PM. If attempts to reach the examiner by telephone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER MORAZA/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834